Citation Nr: 0308690	
Decision Date: 05/08/03    Archive Date: 05/20/03

DOCKET NO.  00-12 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for esophageal cancer.  

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Counsel




INTRODUCTION

The veteran served on active duty from October 1942 to 
November 1944.  

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a March 2000 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio, which denied the benefits 
sought.  The veteran filed a timely appeal, and the case was 
referred to the Board for resolution.  

In July 2001, the Board determined that each of the veteran's 
claims for service connection contained two components.  
First, the Board noted that the veteran had claimed 
entitlement to service connection for respiratory disorders, 
including COPD and for esophageal cancer, as secondary to the 
use of tobacco products in service.  Such claim for service 
connection for disorders based on the use of tobacco products 
in service had been received after June 9, 1998, and as such 
was denied as a matter of law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (where the law and not the evidence is 
dispositive of the issue before the Board, the claim must be 
denied because of lack of entitlement under the law.)  
Accordingly, to the extent that the veteran's claims for 
service connection were predicated upon the use of tobacco 
products in service, those claims were denied.  

The Board also determined, however, that while the veteran's 
claims for service connection for COPD, esophageal cancer, or 
other disorders could not be granted on the basis of the use 
of tobacco products in service, such claims could be 
considered on a direct basis.  Accordingly, the Board 
remanded the case back to the RO in order that additional 
development, to include scheduling the veteran for a VA 
rating examination to determine the etiology of any diagnosed 
COPD or esophageal cancer.  The requested development has 
been completed, and the case has been returned to the Board 
for resolution.  




FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
fully developing all relevant evidence necessary for the 
equitable disposition of the issue on appeal.  

2.  The veteran has been diagnosed with esophageal cancer and 
with COPD.  

3.  The objective medical evidence fails to disclose that 
esophageal cancer was incurred as a result of the veteran's 
active service.  

4.  The objective medical evidence discloses that the 
veteran's diagnosed COPD was most likely incurred as a result 
of the use of tobacco products.  


CONCLUSIONS OF LAW

1.  Esophageal cancer was not incurred in or as a result of 
the veteran's active service.  38 U.S.C.A. §§ 1110, 5103, 
5107 (West 2002); 38 C.F.R. § 3.303 (2002); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

2.  COPD was not incurred in or as a result of the veteran's 
active service.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002); 
38 C.F.R. § 3.303 (2002); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he incurred esophageal cancer and 
COPD as a result of his active service.  Accordingly, he 
maintains that service connection for those disorders should 
be established.  In such cases, the VA has a duty to assist 
the veteran in developing evidence to substantiate such 
claims.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, and 5107).  In substance, the 
VCAA provides that the VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim for benefits under the laws 
administered by the VA.  In pertinent part, this law 
redefines the obligations of the VA with respect to the duty 
to assist.  The provisions of the VCAA apply to all claims 
for VA benefits, to include claims involving entitlement to 
increased ratings and for service connection.  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective from November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii).  The VA stated that "provisions of this 
rule merely implement the VCAA, and do not provide any right 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general, where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions are likewise satisfied.  

Pursuant to the VCAA, the VA has a duty to assist a claimant 
in obtaining evidence necessary to substantiate his or her 
claim for VA benefits.  See 38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002).  This assistance specifically includes obtaining 
all relevant records, private or public, adequately 
identified by the claimant with proper authorization for 
their receipt; obtaining any relevant evidence in federal 
custody; and obtaining a medical examination or opinion where 
such is necessary to make a decision on the claim.  Id.  The 
ultimate responsibility for furnishing evidence, however, 
rests with the claimant.  See 38 U.S.C.A. § 5103A (West 
2002); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(c).  

Essentially, the VCAA provides that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  The VA is not required, however, to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also includes new notification 
provisions.  Specifically, it requires the VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim for VA benefits.  See generally 38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)).  As part of the notice, VA is required to inform 
the claimant and the claimant's representative which evidence 
is to be provided by the claimant, and which evidence, if 
any, VA will attempt to obtain for the claimant.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(requiring the VA to notify the veteran of what evidence he 
was required to provide and what evidence the VA would 
attempt to obtain).  

In the present case, the Board finds that the VA's redefined 
duty to notify and assist the veteran has been fulfilled with 
respect to the issues addressed here.  The Board finds that 
the veteran has been provided with adequate notice of the 
evidence needed to substantiate his claims for entitlement to 
service connection for esophageal cancer and for COPD.  The 
veteran has been provided with notice of what evidence the VA 
would obtain, and the evidence he was to provide with respect 
to his claim for service connection.  In that regard, the 
Board concludes that the discussions as contained in the 
initial rating decision, in the subsequent statement and 
supplemental statements of the case, in the July 2001 BVA 
Remand, and in correspondence to the veteran dated in August 
2000, January 2002, February 2002, and March 2003 have 
provided him with sufficient information regarding the 
applicable regulations and the evidence necessary to 
substantiate his claims.  The Board finds that such documents 
are essentially in compliance with the VA's revised notice 
requirements.  By that correspondence, the veteran was 
advised of the evidence necessary to substantiate his claims 
for service connection, and what evidence was necessary to 
show that any diagnosed esophageal cancer or COPD, were 
incurred in service.  He was informed of what evidence the VA 
would attempt to obtain, and what evidence he was responsible 
for providing.  In addition, via the above-captioned 
correspondence, the veteran was advised of the relevant 
statutes and regulations as were applicable to his claims, of 
his rights and duties under the VCAA.  Further, he was 
advised of the evidence obtained as a result of the Board's 
requested development.  

With respect to assistance with evidentiary development, the 
Board notes that the RO has requested all available clinical 
treatment records as identified by the veteran.  To that end, 
the Board concludes that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable disposition of the issues of entitlement to service 
connection for esophageal cancer and COPD, has been 
identified and obtained.  The evidence of record includes the 
veteran's service medical records, post-service clinical 
treatment records, reports of VA rating examinations, and 
statements made by the veteran in support of his claim.  In 
addition, the Board observes that the veteran withdrew a 
request to appear before either a Hearing Officer or before a 
Veterans Law Judge in order to present testimony at a 
personal hearing.  

The Board notes that pursuant to the directives contained in 
its July 2001 Remand, the veteran was afforded VA rating 
examinations for the express purpose of determining whether 
any diagnosed esophageal cancer or COPD was the result of any 
disease or injury sustained during his active service.  The 
rating examinations were conducted, and the examiner 
addressed the specific questions as requested by the Board to 
the extent practicable.  Accordingly, in light of the 
foregoing, the Board concludes that scheduling the veteran 
for further rating examinations would likely result in 
unnecessary delay, and would not add anything of substance to 
the evidentiary record.  The Board is unaware of any 
additional relevant evidence which is available in connection 
with the claims involving entitlement to service connection 
for esophageal cancer and COPD, and concludes that all 
reasonable efforts have been made by the VA to obtain the 
evidence necessary to substantiate the veteran's claims in 
that regard.  Therefore, the Board finds that no further 
assistance to the veteran regarding the development of 
evidence is required, and would otherwise be unproductive.

Generally, service connection may be granted for a disability 
resulting from a disease or injury incurred in or aggravated 
by service.  See 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2002).  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2002).  While the VCAA has eliminated the well-grounded 
claim requirement, however, the claimed disability or disease 
must still be shown to exist by a medical diagnosis.  
Further, a medical nexus must still be established between 
the claimed disability and an injury or disease incurred in 
service, or otherwise due to a service-connected disability.  

Historically, the veteran's claim for service connection for 
esophageal cancer and for COPD was received in November 1999.  
In his initial claim, the veteran contended that such 
disorders were incurred as a result of smoking which had 
begun during his active service.  Those claims were denied as 
not well grounded by a rating decision of March 2000 under 
the law then extant.  After receipt of the veteran's timely 
appeal, the case was referred to the Board for resolution.  
At that time, it was noted that pursuant to the Internal 
Revenue Service Restructuring and Reform Act of 1998, Pub. L. 
No. 105-206, 112 Stat. 685, 856-66 (1998), to be codified as 
amended at 38 U.S.C. § 1103, to the extent that the veteran's 
claims were predicated on the use of tobacco products in 
service, such claims were barred as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. at 430.  Accordingly, the Board 
bifurcated each of the veteran's claims and by a rating 
decision of July 2001, denied the claims based on the use of 
tobacco products during service.  The issues of entitlement 
to service connection for esophageal cancer and COPD to be 
considered on a direct basis were remanded back to the RO for 
further development consistent with the duty to assist 
provisions of the VCAA.  

Pursuant to the directives contained in the Board's July 2001 
Remand, the veteran was to be scheduled to undergo a VA 
rating examination for the purpose of determining whether or 
not any diagnosed esophageal cancer or COPD were incurred as 
a result of any incident of his active service.  Two 
examinations were conducted in March 2002, and the examiners 
addressed the etiology of the diagnosed disabilities as the 
Board requested.  The case is once again before the Board for 
resolution.  

A review of the veteran's service medical records fails to 
disclose any evidence of either esophageal cancer or COPD.  
Post-service clinical treatment records and examination 
reports dating from approximately November 1945 to February 
2002 disclose that the veteran was seen in March 1995 at a 
local VA medical center (VAMC) for what was characterized as 
an esophageal mass.  In April 1995, the veteran was diagnosed 
as having esophageal cancer.  In May 1990, he was diagnosed 
with pulmonary emphysema, and in December 1994 the veteran 
was found to have signs of right apical subcutaneous 
emphysema.  A VA treatment record dated in December 1999 
shows that the veteran was treated for exacerbations of 
chronic COPD.  None of those clinical treatment records 
contain any discussion as to the etiology of those disorders, 
but the veteran was advised to stop smoking.  He was enrolled 
in smoking cessation programs.  

Pursuant to the Board's July 2001 Remand, the veteran was 
afforded a VA rating examination in March 2002.  The report 
of that examination discloses that the examiner reviewed the 
veteran's claims file.  The examiner included a full 
chronological recitation of the veteran's relevant medical 
history regarding esophageal cancer and COPD.  The veteran 
indicated that he began smoking in service because he had 
been advised to do so by his superiors in order to calm his 
nerves prior to bombing missions.  Since that time, the 
veteran offered that he had become addicted to nicotine, and 
that he subsequently developed a one pack a day cigarette 
habit.  Following a thorough clinical examination, the 
examiner concluded with diagnoses of chronic COPD with severe 
interstitial fibrosis with recurrent congestive heart failure 
and recurrent pleural effusions.  In addition, he offered 
diagnoses of Barrett's esophagus with hiatal hernia and 
gastroesophageal reflux disease (GERD) in addition to 
esophageal carcinoma with radiation and chemotherapy 
treatment in 1994.  The examiner went on to state that after 
reviewing the veteran's claims file and after conducting a 
clinical examination, the veteran's COPD was secondary to his 
cigarette smoking.  He stated that such opinion was based on 
well-known associations between smoking and lung disease, 
COPD in particular.  He stated that the veteran had a history 
of smoking in excess of 80 packs per year, which would be 
ample evidence of a cause of COPD.  The examiner went on to 
state that the veteran indicated that he had begun smoking in 
service to calm his nerves.  

Later in March 2002, the veteran's claims file was reviewed 
by an additional VA medical specialist who served as the 
Chief of Diagnostic Gastroenterology.  The examiner indicated 
that the veteran's adenocarcinoma of the esophagus which had 
been diagnosed in 1995 was a sequela of Barrett's esophagus 
in which the normal squamous mucosal lining was injured by 
acid from the stomach forming metaplastic, intestinal 
columnar epithelium as protection.  In the veteran's case, 
such mucosa was a pre-malignant condition that transformed 
into adenocarcinoma, according to the examiner.  There was 
not a general predisposition among most patients to develop 
Barrett's esophagus as a result of smoking or alcohol use, 
according to studies cited by the examiner.  In any case, the 
primary cause of such disease typically involved heartburn, 
hiatal hernia, and GERD, and such disorders were not 
indicated in the veteran's service medical records.  The 
examiner stated that the veteran's esophageal cancer was the 
result of Barrett's esophagus, and there were no risk factors 
noted during his active service which would have led to the 
incurrence of Barrett's esophagus.  He went on to state that 
smoking could have led to the incurrence of carcinoma, 
however, but otherwise, no other link to the veteran's active 
service could be found.  

The Board has evaluated the foregoing, and after resolving 
all reasonable doubt in the veteran's favor, must conclude 
that the preponderance of the evidence is against the 
veteran's claims for service connection for esophageal cancer 
and for COPD.  As noted, neither COPD nor esophageal 
carcinoma were diagnosed until many years after the veteran's 
discharge from active duty in November 1944.  While the more 
recent clinical treatment records show emphysema in 1990 and 
esophageal cancer in 1995, there is no indication in any of 
the clinical treatment records to suggest that either 
disorder had been incurred in service.  

In remanding the case back to the RO for further development, 
the Board sought to attempt to obtain evidence to support the 
veteran's argument that his diagnosed COPD was caused as a 
result of his active service, but based upon a factor or 
factors other than smoking.  The report of the March 2002 
rating examination contains the examiner's express opinion 
that the veteran's diagnosed COPD was most likely caused by 
smoking, and the examiner did not offer any other possible or 
likely cause of such disease.  Accordingly, even if it were 
assumed that the veteran began smoking and subsequently 
developed nicotine dependence while in service, because his 
claim for service connection was filed after June 9, 1998, 
service connection for any disease based on the use of 
tobacco products in service under such circumstances is 
barred as a matter of law.  See Sabonis, supra.  

In addition, with respect to the veteran's esophageal cancer, 
the VA rating examiner stated that he was unable to find any 
risk factors or other indication that such cancer had begun 
during or as a result of the veteran's active service.  The 
examiner stated that a review of the veteran's clinical 
treatment records disclosed that the esophageal cancer was 
the result of Barrett's esophagus, but that there was no 
indication of record that any of the documented causative 
factors for Barrett's esophagus were indicated during the 
veteran's active service.  Accordingly, the Board finds that 
the objective medical evidence fails to establish a nexus or 
link between the veteran's active service and his diagnosed 
esophageal cancer.  

The Board recognizes that the veteran has submitted 
statements to the effect that his diagnosed COPD and 
esophageal cancer were incurred as a result of his active 
service, and by causes other than the use of tobacco 
products.  As a layperson, however, lacking in medical 
training and expertise, the veteran is not competent to 
address issues requiring an expert medical opinion, to 
include medical diagnoses or opinions as to medical etiology.  
See generally Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Here, 
as the medical evidence fails to establish that either COPD 
or esophageal cancer were incurred as a result of some in 
service cause other than smoking, the veteran's claims for 
service connection must be denied.  

In reaching the above determinations, the Board has 
considered the doctrine of reasonable doubt.  As the 
preponderance of the evidence is against the veteran's claim, 
however, the doctrine of reasonable doubt is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1999).  


ORDER

Service connection for esophageal cancer is denied.  

Service connection for COPD is denied.  



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

